UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7607



GERALD BRYANT,

                                              Plaintiff - Appellant,

          versus


JAMES B. HUNT, JR.; JUANITA BAKER; THEODIS
BECK; ELBERT T. BUCK, JR., CHARLES L. MANN,
SR.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-569-5-H)


Submitted:   March 20, 2001                 Decided:   April 19, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Bryant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Bryant appeals the district court’s order dismissing as

frivolous his complaint filed under 42 U.S.C.A. § 1983 (West Supp.

2000), and dismissing one claim without prejudice to his right to

challenge the length of his sentence by filing a petition under 28

U.S.C.A. § 2254 (West 1994 & Supp. 2000).    We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm the district court’s dismissal of

Bryant’s claims, except for his equal protection claim, on the rea-

soning of the district court.   Bryant v. Hunt, No. CA-00-569-5-H

(E.D.N.C. Oct. 12, 2000).

     As for Bryant’s equal protection claim, the district court

noted that Bryant failed to allege any factual support for his

claim.   Because he may be able to provide specific examples of

similarly situated inmates to support his equal protection claim,

we modify the dismissal of that claim to be without prejudice and

affirm as modified.   28 U.S.C. § 2106 (1994).    We deny Bryant’s

motion for appointment of counsel and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                2